[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 343 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 344 
Whatever might be said with respect to the right of the plaintiff to recover upon a quantum meruit, when his proof discloses an express contract between himself and the defendants, which provided for a definite salary to be paid, it becomes unnecessary to discuss that question; for the reason that it is our opinion that the judgment of the Illinois court was a conclusive adjudication against the plaintiff's present claim. It adjudged that there was no contract made for a compensation over and above the fixed salary. As the issue was framed in the Illinois suit, the precise question was presented for determination, and was determined, as was presented in this suit. That question was whether a contract had been made, as alleged in the complaint. The decision was, in substance, that there was a contract, by which the defendants agreed to pay for services, which the plaintiff agreed to render, a salary at a fixed annual rate and that there was no contract to pay compensation beyond that. The effect, or the force, of the adjudication, in its bearing upon this litigation, was to establish that there was a contract created between the parties upon the subject of plaintiff's compensation. It makes no difference that the judgment, or decree, set up by way of estoppel, was one rendered in an equitable action for an accounting; provided that the question involved in this common-law action was involved and determined in the equity action. That a decree rendered in a cause, depending between parties in equity, may be a bar to an action at law between them cannot be questioned. It turns upon the scope of the decree. If the same general question furnished the subject-matter of the controversy — if the material issue was the same in each action — the prior decree must be regarded as conclusive, under the authorities. If the court, which rendered the prior judgment between the parties, had jurisdiction of them and of the subject-matter of their controversy, the principle of its finality is unaffected by the nature of the proceedings which led to the rendition of the judgment. The law of estoppel is equally applicable. A prior judgment, whether rendered in an action at law, or in equity, *Page 346 
concludes the parties upon the material issues and is conclusive as to all facts comprehended within the issues submitted, which were relevant and material and which were so related to the issues that their determination was necessarily involved. (Stannard v. Hubbell, 123 N.Y. 520; W. Sav. Bank v. Townof Solon, 136 ib. 465; House v. Lockwood, 137 ib. 259; Freeman on Judgments, [4th ed.] 248.) Cases where a defendant escapes liability for services under a contract, because of its illegality, or because of its failure to provide for compensation, are not applicable. Of that character are the cases in New Jersey, so much relied upon by the appellant. (McElroy
v. Ludlum, 32 N.J. Eq. 828; Buckingham v. Ludlum, 37 ib. 137; Kirkpatrick v. McElroy, 41 ib. 539.) These cases grew out of the same transaction. The plaintiff failed to recover in an action brought for an accounting as to partnership profits, upon two grounds; first, that a contract, as he had alleged, was not proved and, second, that if it had been, it was invalid under the Statute of Frauds. But when he subsequently brought an action to recover for his services rendered to the partnership, upon quantum meruit, the action was held to be maintainable. He was held to have had no valid contract with respect to his compensation, upon one ground or the other, but that, as he had rendered valuable services which the defendant had refused to pay for, the invalid contract might be treated as a nullity and the value of the services recovered in an action on quantum meruit. The distinction between those cases and the present one is sufficiently obvious; inasmuch as the judgment of the Illinois court has established that there was an express contract for this plaintiff's compensation, viz.: a salary at the rate of $2,250 a year. The plaintiff was defeated in the Illinois courts in his claim that there was any promise of additional compensation. If, in that action, it had been decided that there was no valid and enforceable contract at all for the plaintiff's compensation, the case would have been similar to the cases in the New Jersey courts, to which our attention has been called.
The theory of "unjust enrichment," which the appellant's *Page 347 
counsel presses upon us with ability and with some elaborateness of discussion, is not applicable; because this is not a case where there was no contract between the parties providing for the plaintiff's compensation. The theory depends for its application upon the failure of the complainant to prove any contract, or to hold the defendants to a liability for the benefits which they have received under a contract, which is invalid at law. Here there was an express contract that the plaintiff was to receive a stipulated salary and the adjudication in the Illinois action, necessarily, proceeded upon the ground that that was the contract and the only one-between the parties.
For these reasons, I think the judgment appealed from should be affirmed, with costs.
MARTIN, VANN and WERNER, JJ., concur; CULLEN, J., concurs in result; PARKER, Ch. J., and BARTLETT, J., dissent.
Judgment affirmed.